Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000019
                                                      19-FEB-2013
                                                      08:43 AM


                         SCPW-13-0000019

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 VESTAL K. SIMEONA, Petitioner,

                                 vs.

                        NEIL ABERCROMBIE,
        in his official capacity as Governor, Respondent.


                       ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ., and
      Circuit Judge Ahn, in place of Pollack, J., recused)

          Upon consideration of petitioner Vestal K. Simeona’s

petition for a writ of mandamus, which was filed on January 10,

2013, and the documents attached thereto and submitted in support

thereof, it appears that petitioner fails to demonstrate that he

has a clear and indisputable right to be released from custody.

Moreover, petitioner may seek relief in the circuit court and by

way of appeal, as appropriate.   Petitioner, therefore, is not

entitled to mandamus relief.   See Kema v. Gaddis, 91 Hawai#i 200,

204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, February 19, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Karen S.S. Ahn




                                  2